Order entered September 19, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00188-CR

                          DANNY CISCO GONZALES, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-53967-R

                                           ORDER
       Before the Court is appellant’s September 5, 2017 motion for access to the appellate

record to respond to the Anders brief filed by appellate counsel. We GRANT the motion and

ORDER the following:

       We ORDER the Dallas County District Clerk, Felicia Pitre, to provide appellant’s court-

appointed attorney, Lawrence B. Mitchell, with a paper copy of the clerk’s record that is redacted

to delete the addresses, dates of birth, and social security numbers of individuals other than

appellant on all documents on which they appear.

       We ORDER Joseph E. Phillips, official court reporter of the 265th Judicial District

Court, to provide Mr. Mitchell with a paper copy of the reporter’s record, redacted to delete the
addresses, dates of birth, and social security numbers of individuals other than appellant on all

documents on which they appear.

         We ORDER Mr. Mitchell to send appellant copies of the clerk’s and reporter’s records,

as redacted in accordance with this order, and to provide this Court, within FORTY DAYS of

the date of this order, with written verification that the record has been sent to appellant.

         Appellant’s pro se response to the Anders brief is due by November 27, 2017.

         We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to the Honorable Jennifer Bennett, Presiding Judge, 265th Judicial District Court;

Ms. Felicia Pitre; Mr. Joseph E. Phillips; and the Dallas County District Attorney.

         We DIRECT the Clerk of the Court to send a copy of this order, by first-class mail, to

Danny Cisco Gonzales, TDCJ No. 02119092, Cole Unit, 3801 Silo Road, Bonham, Texas,

75418.


                                                       /s/     LANA MYERS
                                                               JUSTICE